DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
In light of MPEP 714.02, applicant is respectfully requested to specifically point out where support is found for any amendment to this application.
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Note: Applicant does not provide any specific response to any of the previous 112 rejections.  The Examiner respectfully notes that the term “slit” continues to raise an issue in light of the disclosure.  Applicant expressly states in paragraph [0031] that “Furthermore, as described above, one cycle of teeth, irregularities, and magnetization is referred to as a slit.”  As such, in this instance, applicant intends a slit to correspond to a cycle of an object such as a tooth.  However, paragraph [0023] explains that a slit has a fan shape with a central angle of 5.625 degrees.  This same paragraph also states that a slit, such as slit number 1, can have a range of 0 to 5.625 degrees.  However, if a slit has a range of 0 to 5.625 degrees, then nothing about this slit, or the next slit from 5.625 to 11.25 degrees, will have a fan shape with a central angle of 
With regard to the arguments on pages 13-17 directed towards Granig et al. (Granig) (US 2014/0028294),
Applicant argues that Granig does not disclose determining a total number of slits among the plurality of slits in which a calibration error occurs on a basis of the difference and correct the absolute position of the moving body by calculating the corrected absolute position by using the total number of slits.  The Examiner respectfully disagrees. The Examiner respectfully notes that applicant’s amendment, as best understood, introduces new matter.  Using applicant’s published application, the Examiner acknowledges that paragraph [0064] explains that “Specifically, the angle deviation correction unit 700 obtains the number N.sub.err of slits in which the calculation error occurs from the difference Δθ on the basis of the following Equation 4. The number N.sub.err of slits corresponds to the number of slits in which the calculation error occurs.”  As best understood, this is where applicant intends for support to come from for the now recited claim feature.  However, paragraph [0065] then explains “For example, in a case 
As such, what paragraph [0065] explains is that Nerr is not the actual number of slits that contain an error but rather Nerr is the amount that one slit, “the determined slit number” has deviated from a correct value.  Equation 3 essentially shows the same thing where Nerr is calculated to be based on 360deg/NA, where NA is the total number of slits.  As explained in paragraph [0046], for Track A, NA would be 64, as a slit is one cycle.  Taking 360deg/NA = 360deg/64 would yield a single slit.  As such, the equation Nerr is determining an error for a single slit, and not the number of slits that contain errors.  Note that NA does not include all slits with errors and is instead the total number of slits that is used to identify the degree range for each specific, such as 0 to 5.625 degrees as explained in paragraph [0046].  Nowhere in applicant’s original disclosure is it disclosed that the total number of slits contain errors are determined, and this determination is subsequently used to correct an absolute angle error as claimed. As such, applicant’s amendment introduces new matter.  That stated, in light of applicant’s disclosure and the explanation provided above, Granig also identifies an error for a single or each slit, and then corrects this error.  First, Granig does discloses circuitry configured to detect whether or not a position deviation occurs between the reference position and the 
Next, the circuitry implements steps 718,722, and while the circuity does not provide a count for the number of slits that contain errors, the system implicitly knows each time an error occurs.  At any given instance, when an error occurs, the system has determined the number of slits containing errors for that particular time because the system knows at any given time that a slit contains a calculation error (where the difference is greater or lower than a particular threshold).  Such a calculation error, and thus that particular slit number, is used to obtain an adjusted enhanced angle.  This is essentially what applicant discloses in paragraphs [0064], [0065] where applicant determines that a specific slit has deviated from the correct value by a error amount (Nerr), and where applicant then uses this value to compute a corrected absolute angle θM.  This is essentially what Granig does, and thus Granig reasonably discloses the claim, read in light of the disclosure.  Furthermore, each time Granig determines an error, that error, at that time, can be considered to be the total number of errors for that point in time, especially when it is the first error or only error in the system.  Granig therefore would disclose the claim features, as are currently claimed, because Granig would disclose the determining a total number of slits in which an error occurs, that number being one, and would correct the absolute position using this total number.  As such, the Examiner respectfully disagrees.
Election/Restrictions
Newly amended claims 9-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Previous Claim 9 required all of the features of Claims 1 and 2, specifically a detection unit configured to detect whether or not a position deviation occurs between the reference position and the absolute position on a basis of a difference between the reference position and the absolute position; and a first correction unit configured to determine a number of slits in which a calculation error occurs on a basis of the difference and correct the absolute position of the moving body on a basis of the number of slits, wherein the reference position calculation unit, the slit specifying unit, the interpolation angle calculation unit, the detection unit, and the first correction unit are each implemented via at least one processor” from second and third to last paragraphs of Claim 1 and the feature of the first signal includes two sinusoidal waves having a phase difference of 90 degrees therebetween, and the second signal includes two sinusoidal waves having a phase difference of 90 degrees therebetween of Claim 2.  
Instant Claim 9 requires detect whether or not a position deviation occurs between the second absolute position and the absolute position on a basis of a difference between the second absolute position and the absolute position; and determine a total number of slits among the plurality of slits in which a calculation error occurs on a basis of the difference and correct the absolute position of the moving body by calculating the corrected absolute position by using the total number of slits.
The above claim versions each contain the above noted features that are not found in either claim.  The Examiner acknowledges certain amendments to instant Claim 1, such as how the newly recited “circuitry” is recited to be configured to perform and replace the above noted 
Lastly, Claim 9 no longer includes the feature the first signal includes two sinusoidal waves having a phase difference of 90 degrees therebetween, and the second signal includes two sinusoidal waves having a phase difference of 90 degrees therebetween as was previously required by Claim 9 due to its dependency from Claim 2.  Applicant has moved this feature into Claim 11, but this does not overcome the above noted election by original presentation because applicant is reciting a new invention in instant Claim 9, especially in view of the other noted features above.
As such, Claims 9-13 are distinct, independent, and non-obvious variants from the previously recited Claims 9-13, and a search for the newly amended Claims 9-13 creates a serious search burden because it requires a different field of search requiring different search terms and strategies.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5, 6, 8, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrases “a slit” on line 9, “a plurality of slits” on line 10, “the plurality of slits” on lines 11 and 26, “the specified slit” on lines 16 and 19, “a total number of slits” on line 25, and “the total number of slits” on the last line of claim 1 lack proper written description.  Applicant uses the term “slit” throughout the application, but applicant does not reasonably explain what applicant means by this term and how applicant implements this term, and thus the other above recited claim features.  A slit is defined to mean “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit.  However, as best understood, this is not the definition that applicant is relying upon in the disclosure, and applicant does not reasonably explain what applicant means by this term.  Using the published application, applicant explains in paragraph [0036] that the rotating body has eighteen projections and outputs eighteen cycles.  In paragraph [0039], applicant explains that rotating body 100 has two tracks that includes a gear shape or alternating N and S poles, and that Track A has 64 cycles and Track B has 63 cycles.  Paragraph [0046] then explains that, as an example of a slit, Track A has 64 cycles and has 64 slits.  As such, as best understood, when applicant recites a slit, applicant is referring to a period 
The phrase “specify a slit corresponding to a position of the moving body among a plurality of slits on a basis of the reference position, the plurality of slits being obtained by dividing one rotation of the moving body by a number of projections of the moving body” on lines 9-14 lacks proper written description and introduces new matter.
The Examiner acknowledges what is disclosed in paragraph [0031] that “Furthermore, as described above, one cycle of teeth, irregularities, and magnetization is referred to as a slit.”  As such, in this instance, applicant intends a slit to correspond to a cycle of an object such as a tooth.  However, paragraph [0023] explains that a slit has a fan shape with a central angle of 5.625 
The phrase “determine a total number of slits among the plurality of slits in which a calculation error occurs on a basis of the difference and correct the absolute position of the moving body by calculating the corrected absolute position by using the total number of slits” on lines 9-13 of page 2 of the claim introduces new matter.  
Using applicant’s published application, the Examiner acknowledges that paragraph [0064] explains that “Specifically, the angle deviation correction unit 700 obtains the number N.sub.err of slits in which the calculation error occurs from the difference Δθ on the basis of the following Equation 4. The number N.sub.err of slits corresponds to the number of slits in which the calculation error occurs.”  As best understood, this is where applicant intends for support to come from for the now recited claim feature.  However, paragraph [0065] then explains “For 
As such, what paragraph [0065] explains is that Nerr is not the actual number of slits that contain an error but rather Nerr is the amount that one slit, “the determined slit number” has deviated from a correct value.  Equation 3 essentially shows the same thing where Nerr is calculated to be based on 360deg/NA, where NA is the total number of slits.  As explained in paragraph [0046], for Track A, NA would be 64, as a slit is one cycle.  Taking 360deg/NA = 360deg/64 would yield a single slit.  As such, the equation Nerr is determining an error for a single slit, and not the number of slits that contain errors.  Note that NA does not include all slits with errors and is instead the total number of slits that is used to identify the degree range for each specific, such as 0 to 5.625 degrees as explained in paragraph [0046].  Nowhere in applicant’s original disclosure is it disclosed that the total number of slits contain errors are determined, and this determination is subsequently used to correct an absolute angle error as claimed. As such, applicant’s amendment introduces new matter.  
As to Claim 19,
The phrases “a slit” on line 7, “a plurality of slits” on lines 7-8, “the plurality of slits” on lines 8 and 18, “the specified slit” on lines 13-14 and 19, “a total number of slits” on line 18, and 
The phrase “specify a slit corresponding to a position of the moving body among a plurality of slits on a basis of the reference position, the plurality of slits being obtained by dividing one rotation of the moving body by a number of projections of the moving body” on lines 7-10 lacks proper written description and introduces new matter.
The Examiner acknowledges what is disclosed in paragraph [0031] that “Furthermore, as described above, one cycle of teeth, irregularities, and magnetization is referred to as a slit.”  As such, in this instance, applicant intends a slit to correspond to a cycle of an object such as a tooth.  However, paragraph [0023] explains that a slit has a fan shape with a central angle of 5.625 degrees.  This same paragraph also states that a slit, such as slit number 1, can have a range of 0 to 5.625 degrees.  However, if a slit has a range of 0 to 5.625 degrees, then nothing about this slit, or the next slit from 5.625 to 11.25 degrees, will have a fan shape with a central angle of 5.625 degrees.  The Examiner further notes that the definition for the term slit is defined to mean “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit.  As such, a rejection is being made under 112(a) because applicant, as best understood, is providing different explanations as to what a slit can be considered to be, and none of which are consistent with the plain and ordinary meaning of the term slit.  Both a fan shaped region centered at 5.625 degrees and a degree range of 0-5.625 degrees cannot both be a slit, and both cannot correspond to one cycle of a tooth or other similar feature.  As such, a 112(a) rejection is being made because, depending on 
The phrase “determining a total number of slits among the plurality of slits in which a calculation error occurs on a basis of the difference; and correcting the absolute position of the moving body by calculating the corrected absolute position by using the total number of slits” on the last four lines of the claim introduces new matter.  
Using applicant’s published application, the Examiner acknowledges that paragraph [0064] explains that “Specifically, the angle deviation correction unit 700 obtains the number N.sub.err of slits in which the calculation error occurs from the difference Δθ on the basis of the following Equation 4. The number N.sub.err of slits corresponds to the number of slits in which the calculation error occurs.”  As best understood, this is where applicant intends for support to come from for the now recited claim feature.  However, paragraph [0065] then explains “For example, in a case where the determined slit number is deviated from a correct value by “2”, N.sub.err=2. The angle deviation correction unit 700 calculates an absolute angle θ.sub.m in which the angle deviation is compensated for on the basis of the number of slits N.sub.err in which the calculation error occurs, on the basis of the following Equation 5. In a case where the determined slit number is deviated from the correct value by “1”, the absolute angle θ.sub.enc is corrected by 5.625°, such that the absolute angle θ.sub.m is calculated. Similarly, in a case where the determined slit number is deviated from the correct value by “2”, the absolute angle θ.sub.enc is corrected by 11.25°, such that the absolute angle θ.sub.m is calculated.”
As such, what paragraph [0065] explains is that Nerr is not the actual number of slits that contain an error but rather Nerr is the amount that one slit, “the determined slit number” has deviated from a correct value.  Equation 3 essentially shows the same thing where Nerr is 
As to Claims 2, 3 5, 6, 8, and 14-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 6, 8, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrases “a slit” on line 9, “a plurality of slits” on line 10, “the plurality of slits” on lines 11 and 26, “the specified slit” on lines 16 and 19, “a total number of slits” on line 25, and 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “slit” in claim 1 is used by the claim to mean “a fan shaped element corresponding to a cycle or period of a tooth or pole pair,” while the accepted meaning is “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit. The term is indefinite because the specification does not clearly redefine the term.
As to Claim 19,
The phrases “a slit” on line 7, “a plurality of slits” on lines 7-8, “the plurality of slits” on lines 8 and 18, “the specified slit” on lines 13-14 and 19, “a total number of slits” on line 18, and “the total number of slits” on the last line of claim 1 are indefinite.  Applicant uses the term “slit” throughout the application, but applicant does not reasonably explain what applicant means by this term.  A slit is defined to mean “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit.  However, as best understood, this is not the definition that applicant is relying upon in the disclosure, and applicant does not reasonably explain what applicant means by this term.  Using the published application, applicant explains in paragraph [0036] that the rotating body has eighteen projections and outputs eighteen cycles.  In paragraph [0039], applicant explains that rotating body 100 has two tracks that includes a gear shape or alternating N and S poles, and that Track A has 64 cycles and Track B has 63 cycles.  Paragraph [0046] then explains that, as an example of a slit, Track A has 64 cycles and has 64 slits.  As such, as best understood, when applicant recites a slit, applicant is referring to a period 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “slit” in claim 1 is used by the claim to mean “a fan shaped element corresponding to a cycle or period of a tooth or pole pair,” while the accepted meaning is “A long, straight, narrow cut or opening” per https://www.ahdictionary.com/word/search.html?q=slit. The term is indefinite because the specification does not clearly redefine the term.
As to Claims 2, 3, 5, 6, 8, and 14-18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granig et al. (Granig) (US 2014/0028294).
As to Claims 1 and 19,
Granig discloses a position detection device comprising: circuitry configured to calculate a reference position (Nonius angle) of a moving body (rotatable shaft) on a basis of a first signal and a second signal (Paragraph [0058] / the portion of the signal processor that computes the Nonius angle which is based on the signals from two of the sensors), the first signal being detected from a first track (402a) provided on the moving body and having a scale of predetermined cycles (Figures 4A,4B), (Paragraph [0035]), and the second signal being detected from a second track (402b) provided on the moving body and having a scale of cycles less than the predetermined cycles (Figures 4A,4B), (Paragraph [0035]); specify a slit (signal period) corresponding to a position of the moving body among a plurality of slits on a basis of the 
As to Claim 8,
Granig discloses the circuitry is further configured to detect the first signal and detect the second signal (Figure 4A / the portions of the signal processor that detects each respective signal are the first and second signal detection units).
As to Claim 14,
Granig discloses the moving body rotates around a rotation center (Figure 4A).
As to Claim 16,
Granig discloses the scale is configured by a gear shape or teeth provided on the moving body or is configured by alternately magnetizing N poles and S poles (Figure 4), (Paragraph [0035]).
As to Claim 17,
Granig discloses the circuitry is further configure to detect the first signal corresponding to a change in light or a change in a magnetic field due to movement of the scale of the first track (Figure 4A), (Paragraph [0035]), and detect the second signal corresponding to a change in light or a change in a magnetic field due to movement of the scale of the second track (Figure 4A), (Paragraph [0035]).
As to Claim 18,
Granig discloses the second track has a scale having cycles smaller by one cycle than the predetermined cycles (Figure 4A), (Paragraph [0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Granig et al. (Granig) (US 2014/0028294) in view of Takahashi et al. (Takahashi) (US 2009/0315544).
As to Claims 2, 3, 6,
Granig does not disclose the first signal includes two sinusoidal waves having a phase difference of 90 therebetween, and the second signal includes two sinusoidal waves having a 
Takahashi discloses the first signal includes two sinusoidal waves having a phase difference of 90 therebetween (Figure 3), and the second signal includes two sinusoidal waves having a phase difference of 90 therebetween (Paragraph [0062]), the circuitry is further configured to calculate the reference position from a difference between a first value and a second value, the first value being obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal, and the second value being obtained by calculating an arctangent2 of the two sinusoidal waves of the second signal (Paragraph [0062], [0066] / note the absolute angle detection circuit is the reference position calculation unit), the circuitry is further configured to calculate the interpolation angle on a basis of a first value obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal (Paragraph [0062] / note the phase detection devices can be considered part of the in-slit calculation unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Granig to include he first signal includes two sinusoidal waves having a phase difference of 90 therebetween, and the second signal includes two sinusoidal waves having a phase difference of 90 therebetween, the circuitry is further configured to calculate the reference position from a difference between a first value and a second value, the first value being obtained by calculating an arctangent2 of the two sinusoidal waves of the first signal, and 
As to Claim 5,
Granig discloses the circuitry is further configured to detect that the position deviation occurs in a case where the difference is larger than half of the predetermined cycles (Paragraphs [0063], [0064] / note the difference can reasonably be larger than half of the predetermined cycles).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Granig et al. (Granig) (US 2014/0028294) in view of Kirste et al. (Kirste) (US 2013/0200886).
As to Claim 16,
Granig discloses the moving body rotates about a rotation center (Figure 4A), (Paragraph [0035]).
Granig does not disclose the moving body linearly moves.
Kirste discloses that it is known to use position detecting devices to detect linear movement or rotational movement (Paragraph [0002]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Granig to include the moving body linearly moves given the above disclosure and teaching of Kirste in order to advantageously be able to detect other objects that do not rotate and still be able to provide an enhanced position between the movable object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858